Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the original filing of 5 March 2021 and the Preliminary Amendment filed 9 September 2021.  Claim 1 has been canceled.  Claims 2-12 are new.  Claims 2-12 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 2-6, 8, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen et al. (US 2005/0270311 A1) in view of Lane et al. (US 2002/0067364 A1) and further in view of Branch (US 2005/0090979 A1).

Claim 1. (Canceled)

Claim 2.  Rasmussen discloses an electronic device, comprising: a display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, via the display, a user interface of a mapping application, a map is previously rendered (P 0066); 
in response to detecting a finger gesture on a route search initiation icon of the user interface: receiving routing information including directions between a first location and a second location, input devices include a pen, a stylus, handwriting recognition and biometric mechanisms (P 0051) a user may select a search button (P 0058) after the user enters a starting location and an end location and either the client renders the route information or a server transmits the turn-by-turn textual along with the vector graphical route information (P 0065) Either of the pen or stylus are manipulated by a user’s fingers and are used on a touch sensitive interface, therefore, it is immaterial whether the finger gesture is performed by a finger directly on the user interface or by a user manipulating a pen or stylus with the user’s fingers on the user interface; and 
displaying, via the display, a digital map including a visual representation of at least some of the directions between the first location and the second location, the graphical driving directions are rendered as an overlay on top of the previously rendered map (P 0066, Fig 27) in the form of traces (P 0067, 0128); 
while displaying the digital map including a visual representation of at least some of the directions between the first location and the second location … displaying an itemized list of the directions, displaying a list of textual driving directions with the graphical route information on the map (P 0066, Fig 27); 
in response to detecting a finger gesture …, “zooming” the digital map to display a first portion of the directions on the digital map without displaying a second portion of the directions on the digital map, wherein the first portion of the directions corresponds to the item in the itemized list of the directions, a user may zoom in or out to different levels, e.g. street level or city level (P 0062, Fig 28) the user may interact with these textual directions by zooming into portions of the route (e.g., by clicking on or otherwise selecting specific driving maneuvers) to obtain additional textual or graphical details (P 0085) P 0065 refers to an information window (Fig 27) displayed in response to selecting a one of the textual driving directions, which is not the same as zooming into portions of the map, and zooming to street level would not display all of the map information of the city level; however, it is not clear that Rasmussen discloses zooming to a location on the map in response to a gesture on a driving direction in the same way as claimed, and this operation is added by Lane; 
while displaying the first portion of the directions on the digital map, detecting a first user input; and in response to detecting the first user input: … displaying a third portion of the directions, different from the first portion of the directions, on the digital map, in response to a location query, the server directs the client to pan and/or zoom the map to that location and to mark the boundaries of that location on the display (P. 0082) the user may interact with the textual directions by zooming into portions of the route (e.g., by clicking on or otherwise selecting specific driving maneuvers) to obtain additional textual or graphical details (P 0085) It is clear that a user may select any driving direction item on the list to display the location of that item; and 
in accordance with a determination that the first user input corresponds to a[n] … icon, displaying a fourth portion of the directions, different from the first portion of the directions and the third portion of the directions, on the digital map, each number accompanying each driving direction can be considered to be an icon, though the fact that a user selects an “icon” is not important in this limitation and will be addressed by Branch below (Fig 27) in response to a location query, the server directs the client to pan and/or zoom the map to that location and to mark the boundaries of that location on the display (P. 0082) the user may interact with the textual directions by zooming into portions of the route (e.g., by clicking on or otherwise selecting specific driving maneuvers) to obtain additional textual or graphical details (P 0085) The user may select any driving maneuver from the list and “zoom” to that location, but Rasmussen does not disclose the user selects a previous waypoint icon, and it is clear that a user may select any driving direction item on the list to display the location of that item.

Rasmussen does not disclose in response to detecting a finger gesture on a list icon of the user interface; in response to detecting a finger gesture on an item in the itemized list of the directions, as disclosed in the claims.  While Rasmussen discloses that a user may select an item in the list of driving directions and “zoom” to that location, it is unclear if this is distinguished from displaying the information window of Fig 27.  However, Rasmussen clearly discloses selecting an item in the list of driving directions.  However, in the same field of invention, Lane discloses an electronic product design system with three-dimensional imaging and date information (P 0008) allows three-dimensional viewing (P 0012) includes overlays that allow visual matching of various physical definitions of a design (ex: component placement contained in a design file) (P 143) a user may browse and perform queries on the design data (P 146) collaboratively created markups (P 0150) a user may create markups on an overlay of the design (P 0151) and a search mechanism displays a list of already entered markup text in such a way that allows the user to pan/zoom to its exact location by clicking on the appropriate entry in the listing (P. 0152, Fig 4B) Since the user may choose to “Browse”, “Query” or “Collaborate” (Fig 4B) to search for markup text, a way to invoke the search must be provided.  Combining Lane with Rasmussen clarifies the apparent operation of Rasmussen of selecting an item in the driving directions and panning/zooming the map to that location.  Therefore, considering the teachings of Rasmussen and Lane, one having ordinary skill in the art at the time of the invention would have been motivated to combine in response to detecting a finger gesture on a list icon of the user interface; in response to detecting a finger gesture on an item in the itemized list of the directions with the teachings of Rasmussen with the motivation to provide a user of Rasmussen with the flexibility to display the driving directions or dismiss the driving directions as needed by the user to provide the user with a flexible control for displaying a specific driving direction item in the list of driving directions.

Rasmussen does not disclose in accordance with a determination that the first user input corresponds to a next waypoint icon; in accordance with a determination that the first user input corresponds to a previous waypoint icon, as disclosed in the claims.  However, in the same field of invention, Branch discloses a map grid of location features defined by waypoints and a user navigates to each waypoint (P 0020) displayed in a mapping software application (P 0024) displaying a navigation screen to a user, and the user can load a waypoint file (P 0037) and a user may be guided to the next waypoint by selecting a “next point” option on the screen (P 0040) wherein waypoints are an aid for navigating to a location (P 0042).  While Branch does not explicitly disclose a “previous” point option, it is clear that the waypoints in Branch are generally for aiding a user in navigating the area represented by the grid.  Therefore, considering the teachings of Rasmussen, Lane and Branch, one having ordinary skill in the art at the time of the invention would have been motivated to combine in accordance with a determination that the first user input corresponds to a next waypoint icon; in accordance with a determination that the first user input corresponds to a previous waypoint icon with the teachings of Rasmussen and Lane with the motivation to provide a user with more flexibility and convenience for navigating to the desired locations on the map by providing more options for selecting a particular location.

Claim 3.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, and Rasmussen further discloses the received routing information is stored on the electronic device and the received routing information includes all of the digital map information needed to display the directions between the first location and the second location, the server transmits turn-by-turn textual directions to the client computing device, along with the vector information for the graphical depiction of the entire route (P 0065) and displays the route trace on a map (P 0128).

Claim 4.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, and Rasmussen further discloses wherein displaying the third portion of the directions on the digital map includes: in accordance with a determination that a distance between the first portion of the directions and the third portion of the directions is greater than a threshold distance: displaying an animated zoom out from the first portion of the directions; displaying an animated movement from the first portion of the directions to the third portion of the directions; and displaying an animated zoom in to the third portion of the directions, transitioning between map views that are too distant for smooth zooming and panning alone (P. 0124), in accordance with the "jumping" approach of one embodiment, client-side scripts first zoom out, then pan, and finally zoom back down the target view (P. 0125) The determination of “too distant for smooth zooming and panning alone” relies on some threshold to define “too distant”.

Claim 5.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, and Rasmussen further discloses wherein displaying the fourth portion of the directions on the digital map includes: in accordance with a determination that a distance between the first portion of the directions and the fourth portion of the directions is greater than a threshold distance: displaying an animated zoom out from the first portion of the directions; displaying an animated movement from the first portion of the directions to the fourth portion of the directions; and displaying an animated zoom in to the fourth portion of the directions, transitioning between map views that are too distant for smooth zooming and panning alone (P. 0124), in accordance with the "jumping" approach of one embodiment, client-side scripts first zoom out, then pan, and finally zoom back down the target view (P. 0125) The determination of “too distant for smooth zooming and panning alone” relies on some threshold to define “too distant”.

Claim 6.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, but Rasmussen does not explicitly disclose wherein zooming the digital map to display the first portion of the directions on the digital map includes magnifying the digital map to show the first portion of the directions, as disclosed in the claims.  However, Rasmussen discloses scripts may be used to smoothly animate the transition from the old to the new map view, either as part of a panning and/or zooming operation (P 0056) and the user may interact with these textual directions by zooming into portions of the route (e.g., by clicking on or otherwise selecting specific driving maneuvers) to obtain additional textual or graphical details (P 0085) and Lane discloses a search mechanism displays a list of already entered markup text in such a way that allows the user to pan/zoom to its exact location by clicking on the appropriate entry in the listing (P. 0152, Fig 4B).  As noted above, it is not clear if Rasmussen distinguishes between selecting an item in the driving direction and zooming to that location and displaying an information window for that location, however, Rasmussen does clearly disclose magnifying an area of the map through a smoothly animated pan and zoom in other implementations.  Therefore, considering the teachings of Rasmussen, Lane and Branch, one having ordinary skill in the art at the time of the invention would have been motivated to combine wherein zooming the digital map to display the first portion of the directions on the digital map includes magnifying the digital map to show the first portion of the directions with the teachings of Rasmussen, Lane and Branch with the motivation to view more details of interest for the selected location.

Claim 8.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, and Rasmussen further discloses wherein the first location is a current location of the electronic device, a user selects a location causing the map to "jump" to the desired location (or a "zoom/pan" action if the requested location is sufficiently close to the current location) (P 0062).

Claim 11 is directed to a method claim similar to the electronic device claim of Claim 2 and is rejected with the same rationale.

Claim 12 is directed to a non-transitory computer-readable storage medium (storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions claim similar to the electronic device) claim of Claim 2 and is rejected with the same rationale.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen et al. (US 2005/0270311 A1) in view of Lane et al. (US 2002/0067364 A1) and Branch (US 2005/0090979 A1) and further in view of Titemore et al. (US 2007/0011608 A1).

Claim 7.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, but Rasmussen does not disclose wherein the one or more programs further include instructions for: in response to detecting the finger gesture on the item in the itemized list of directions: displaying, concurrently with the first portion of the directions on the digital map, the item in the itemized list of directions without displaying the remaining items in the itemized list of the directions, as disclosed in the claims.  However, in the same field of invention, Titemore discloses a menu bar is provided for adding, editing, and deleting rules (P 0046) and the editor allows a user to select rules and sections by clicking a section heading to select that section and all of its rules and clicking an individual rule (in any section), clears all previously selected sections and rules and then highlights that rule (P 0047).  Therefore, considering the teachings of Rasmussen, Lane, Branch and Titemore, one having ordinary skill in the art at the time of the invention would have been motivated to combine wherein the one or more programs further include instructions for: in response to detecting the finger gesture on the item in the itemized list of directions: displaying, concurrently with the first portion of the directions on the digital map, the item in the itemized list of directions without displaying the remaining items in the itemized list of the directions with the teachings of Rasmussen, Lane and Branch with the motivation to provide a convenient way for a user to focus only on the selected driving directions.

Claim(s) 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen et al. (US 2005/0270311 A1) in view of Lane et al. (US 2002/0067364 A1) and Branch (US 2005/0090979 A1) and further in view of Luo (US 2007/0162224 A1).

Claim 9.  Rasmussen, Lane and Branch disclose the electronic device of claim 2, but Rasmussen further discloses wherein the one or more programs further include instructions for: prior to detecting the finger gesture on the route search initiation icon of the user interface, detecting a second user input selecting the second location, as disclosed in the claims.  However, Rasmussen further discloses a user may enter or otherwise select a shortcut to a location and the map may "jump" (P 0062) or slide to the desired shortcut location (P 0124, 0125).  In the same field of invention, Luo discloses a first location of a route is input by a first touch and a second location of the route is input by a second touch (P 0061).  Therefore, considering the teachings of Rasmussen, Lane, Branch and Luo, one having ordinary skill in the art at the time of the invention would have been motivated to combine wherein the one or more programs further include instructions for: in response to detecting the finger gesture on the item in the itemized list of directions: displaying, concurrently with the first portion of the directions on the digital map, the item in the itemized list of directions without displaying the remaining items in the itemized list of the directions with the teachings of Rasmussen, Lane and Branch with the motivation to provide a convenient way for a user to select the locations of a route.

Claim 10.  Rasmussen, Lane and Branch disclose the electronic device of claim 9, but Rasmussen does not disclose wherein the second user input selecting the second location corresponds to a finger gesture on a bookmarked location, a recent location, or a location associated with a contact, as disclosed in the claims.  However, Rasmussen further discloses a user may enter or otherwise select a shortcut to a location and the map may "jump" (P 0062) or slide to the desired shortcut location (P 0124, 0125).  In the same field of invention, Luo discloses a first location of a route is input by a first touch and a second location of the route is input by a second touch (P 0061).  Therefore, considering the teachings of Rasmussen, Lane, Branch and Luo, one having ordinary skill in the art at the time of the invention would have been motivated to combine wherein the second user input selecting the second location corresponds to a finger gesture on a bookmarked location, a recent location, or a location associated with a contact with the teachings of Rasmussen, Lane and Branch with the motivation to provide a convenient way for a user to select the locations of a route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/11/2022


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177